Case 2:21-cv-02022-DOC-KES Document 73-3 Filed 05/12/21 Page 1 of 3 Page ID #:3417




    1

    2

    3

    4

    5

    6

    7                         UNITED STATES DISTRICT COURT
    8
                            CENTRAL DISTRICT OF CALIFORNIA
    9

   10    THRIVE NATURAL CARE, INC.,                Case No. 2:21-CV-02022-DOC-KES
   11                       Plaintiff,             [PROPOSED] ORDER GRANTING
                                                   THRIVE NATURAL CARE, INC.’S
   12          v.                                  PARTIAL MOTION TO DISMISS
                                                   COUNTERCLAIM UNDER RULE
   13    LE-VEL BRANDS,                            12(B)(6)
         LLC,
   14                                              Judge: Hon. David O. Carter
                            Defendant.             Hearing Date: June 14, 2021
   15                                              Time: 8:30 a.m.
                                                   Courtroom: 9D
   16

   17
         LE-VEL BRANDS, LLC,
   18
                     Counterclaim Plaintiff,
   19
               v.
   20
         THRIVE NATURAL CARE, INC,
   21
                     Counterclaim Defendant.
   22

   23

   24         The Court has considered Counterclaim Defendant Thrive Natural Care,
   25   Inc.’s (“Thrive”) Partial Motion to Dismiss Le-Vel Brands, LLC’s (“Le-Vel”)
   26   Counterclaim 1 pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.
   27         Having considered Thrive’s Partial Motion to Dismiss and all documents in
   28   support of the motion, being fully advised in the matter, and good cause appearing,
                                                                   [PROPOSED] ORDER GRANTING
                                                                     PARTIAL MOTION TO DISMISS
                                                 -1-              CASE NO. 2:21-CV-02022-DOC-KES
Case 2:21-cv-02022-DOC-KES Document 73-3 Filed 05/12/21 Page 2 of 3 Page ID #:3418




    1   the Court finds that Counterclaimant Le-Vel has failed to state a claim upon which
    2   relief can be granted with regard to Claim 1 of its Counterclaims.
    3         With regard to Counterclaim 1(a): The Court finds that Thrive is the
    4   registrant of U.S. Trademark Registration No. 4,467,942 (the “’942 Registration”).
    5   The Court further finds that the ’942 Registration has been deemed “incontestable”
    6   by the U.S. Patent & Trademark Office pursuant to 15 U.S.C. § 1065. Under the
    7   Lanham Act, 15 U.S.C. § 1115(b), the designation of incontestability constitutes
    8   “conclusive evidence of the validity of the registered mark and of the registration of
    9   the mark, of the registrant’s ownership of the mark, and of the registrant’s exclusive
   10   right to use the registered mark in commerce.” As an incontestable registration,
   11   the ’942 Registration may only be canceled or challenged on the grounds that are
   12   expressly enumerated in 15 U.S.C. §§ 1115(b)(1)-(9) and 1064(3). Failure to
   13   properly assign an intent-to-use application under 15 U.S.C. § 1060(a)(1) is not one
   14   of the bases for canceling an incontestable mark enumerated in §§ 1115(b) or
   15   1064(3). Therefore, as a matter of law, Le-Vel is barred from contesting the validity
   16   and ownership of the ’942 Registration on the ground that the intent-to-use
   17   application, from which the ’942 Registration subsequently registered, was
   18   improperly assigned under § 1060. Further, because this is not a valid basis to
   19   cancel an incontestable registration pursuant to § 1064(3), the Court also lacks
   20   jurisdiction under 15 U.S.C. § 1119 to cancel the ’942 Registration on the basis
   21   alleged.
   22         With regard to Counterclaim 1(b): Under the plain language of 15 U.S.C. §
   23   1115(b)(2), in order to prove abandonment of an incontestable mark, a challenger
   24   must show “[t]hat the mark has been abandoned by the registrant.” (emphasis
   25   added). The Court finds that Thrive is and always has been the registrant of
   26   the ’942 Registration. The registration issued to Thrive, and Le-Vel admits the
   27   registration has never changed hands after issuance. While Le-Vel alleges the mark
   28   was abandoned by Ecomundi, LLC (“Ecomundi”), due to a purported error in
                                                                     [PROPOSED] ORDER GRANTING
                                                                       PARTIAL MOTION TO DISMISS
                                                  -2-               CASE NO. 2:21-CV-02022-DOC-KES
Case 2:21-cv-02022-DOC-KES Document 73-3 Filed 05/12/21 Page 3 of 3 Page ID #:3419




    1   assigning the underlying intent-to-use parent application from Ecomundi to Thrive,
    2   Ecomundi is not, and never was, the registrant of the ’942 Registration. Therefore,
    3   Ecomundi’s purported non-use of the THRIVE mark is irrelevant and cannot
    4   constitute a cognizable basis for a claim of abandonment of the incontestable
    5   registration. Under § 1115(b), Le-Vel can only assert an abandonment claim based
    6   on Thrive, the registrant, abandoning the mark, and Le-Vel has not done so.
    7   Permitting amendment on that issue would be futile, because Le-Vel’s pleading
    8   alleges that Thrive is using the THRIVE mark on skincare products. Le-Vel’s
    9   abandonment counter claim has not alleged and cannot show that the ’942
   10   Registration “has been abandoned by the registrant” as required to raise a
   11   cognizable challenge under § 1115(b).
   12         Accordingly, Thrive’s Partial Motion to Dismiss Le-Vel’s Counterclaim 1(a)
   13   and (b) for failure to state a claim pursuant to Rule 12(b)(6) is GRANTED. Le-
   14   Vel’s Counterclaim 1 is dismissed in its entirety with prejudice.
   15

   16
         DATED:
   17                                            Honorable David O. Carter
   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                                     [PROPOSED] ORDER GRANTING
                                                                       PARTIAL MOTION TO DISMISS
                                                  -3-               CASE NO. 2:21-CV-02022-DOC-KES
